                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


RODNEY HARPER,                              )
                                            )
               Plaintiff,                   )
                                            )
v.                                          )                 No. 2:17-cv-02132-STA-cgc
                                            )
TINA HOUSTON in her official and individual )
capacities, and DORIS WARREN in her         )
Official and individual capacities,         )
                                            )
               Defendants.                  )


   ORDER ADOPTING THE MAGISTRATE JUDGE’S RECOMMENDATION AND
               DENYING PLAINTIFF’S MOTION FOR CONTEMPT
______________________________________________________________________________

       Before the Court is Plaintiff Rodney Harper’s Motion for Contempt (ECF No. 38) and

Motion for Hearing (ECF No. 39), both filed on May 7, 2018. The United States Magistrate Judge

entered a report and recommendation on January 25, 2019, recommending that Plaintiff’s Motion

for Contempt be denied. The Magistrate Judge also denied the Motion for Hearing. Pursuant to

Federal Rule of Civil Procedure 72, Plaintiff had fourteen (14) days from the service of the

Magistrate Judge’s report in which to file objections. Plaintiff did not object to the report, and the

time for filing objections has now passed. Having reviewed the report and recommendation de

novo, the Court hereby ADOPTS the Magistrate Judge’s recommendation. Plaintiff’s Motion for

Contempt is DENIED. The Clerk is directed to terminate Plaintiff’s Motion for Hearing, which

the Magistrate Judge denied on January 25, 2019.
IT IS SO ORDERED.
                    s/ S. Thomas Anderson
                    S. THOMAS ANDERSON
                    CHIEF UNITED STATES DISTRICT JUDGE

                    Date: February 20, 2019




                       2
